NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       DEC 19 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    17-10361

                Plaintiff-Appellee,             D.C. No. 3:16-cr-00079-RCJ

 v.

TOMMY RAY McADOO,                               MEMORANDUM*

                Defendant-Appellant.

                   Appeal from the United States District Court
                            for the District of Nevada
                    Robert C. Jones, District Judge, Presiding

                          Submitted December 17, 2018**

Before:      WALLACE, SILVERMAN, and McKEOWN, Circuit Judges.

      Tommy Ray McAdoo appeals from the district court’s judgment and

challenges the 188-month sentence imposed following his guilty-plea conviction

for bank robbery with the use of a dangerous weapon, in violation of 18 U.S.C.

§ 2113(a) and (d). We have jurisdiction under 28 U.S.C. § 1291, and we affirm.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      As McAdoo concedes, his claim that his 1990 conviction for bank robbery

under 18 U.S.C. § 2113(a) is not a crime of violence is foreclosed by our decision

in United States v. Watson, 881 F.3d 782 (9th Cir.), cert. denied, 139 S. Ct. 203

(2018). McAdoo contends, however, that remand is required because the

government did not prove at sentencing that he was convicted of bank robbery,

rather than bank extortion. See id. at 786 (holding that section 2113(a) contains

two separate offenses—bank robbery and bank extortion—and declining to decide

whether bank extortion is a crime of violence).

      In response to this court’s request for supplemental briefing, the government

submitted the information, plea agreement, and judgment related to McAdoo’s

1990 conviction. Those documents, of which we take judicial notice, see Fed. R.

Evid. 201(b); Trigueros v. Adams, 658 F.3d 983, 987 (9th Cir. 2011), make clear

that McAdoo’s 1990 conviction was for bank robbery, not bank extortion.1 See

Mathis v. United States, 136 S. Ct. 2243, 2249 (2016). Accordingly, we conclude

that McAdoo’s 1990 conviction, as well as his instant conviction, are crimes of

violence and McAdoo was properly sentenced as a career offender. See U.S.S.G. §

4B1.1(a); Watson, 881 F.3d at 786.

      McAdoo also argues that his 188-month sentence is substantively




1
  We deny McAdoo’s motion to strike the government’s supplemental excerpts of
record. We deny as unnecessary the motion to strike the 1990 presentence report
because the report has no bearing on our decision.

                                         2                                    17-10361
unreasonable due to his advanced age, declining health, and motivations for

committing the instant offense. The district court did not abuse its discretion. See

Gall v. United States, 552 U.S. 38, 51 (2007). The low-end Guidelines sentence is

substantively reasonable in light of the 18 U.S.C. § 3553(a) sentencing factors and

the totality of the circumstances, including McAdoo’s significant criminal history

and his continued commission of violent offenses. See Gall, 552 U.S. at 51.

      McAdoo’s motion to file a letter brief is granted. The Clerk shall file the

letter brief submitted at Docket Entry No. 35.

      AFFIRMED.




                                         3                                    17-10361